Appellee sued appellant in the Justice Court in an action of forcible entry and detainer. From a judgment in appellee's favor, appellant appealed to the County Court, where upon motion of appellee, the appeal was dismissed, and appellant now attempts to appeal to this court. Appellee recovered no damages in either court.
Appellee has submitted a motion to dismiss the appeal, predicated upon article 2540 of the Revised Statutes, which in substance provides that when an action of forcible entry and detainer is appealed to and tried by the county court, the judgment of that court shall be conclusive, and no further appeal be allowed, except where there is a recovery *Page 497 
of damages in an amount exceeding $100. There can be no mistake about the meaning of the statute, and it is quite clear that it cuts off the right of further appeal in this case. Yarbrough v. Jenkins, 3 App. C.C. (Willson), sec. 464; Stein v. Stely, 32 S.W. Rep., 861.
Motion sustained and appeal dismissed.